Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Michael Malek on 8/6/2021.
The application has been amended as follows: 
Claim 8. A method for preventing latch-up of a memory storage system, the method comprising: applying, by the memory storage system, a first operational voltage signal selected from among a plurality of operational voltage signals to a first bulk terminal of a first diode connected transistor and a second bulk terminal of a second diode connected transistor; sourcing, by the memory storage system, a first current from a second operational voltage signal from among the plurality of operational voltage signals by activating the first diode connected transistor to adjust the first operational voltage signal to compensate for fluctuations in the first operational voltage signal; first operational voltage signal to compensate for the fluctuations in the first operational voltage signal.
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-13 are allowable.
The prior art is silent with respect to:
The same reasons found in the notice of allowance on 06/08/2021 in combination with the newly amended limitations of claim 8 taught in the examiner amendment above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827